Citation Nr: 1341573	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-20 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease status post neurosurgical lumbar surgery and thoracolumbar spondylosis (hereinafter "lower back disability").


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.  The Board must remand this case to obtain additional private treatment records.

The Veteran contends that his service-connected lower back disability is worse than what is reflected in a 10 percent disability rating and that his lower back disability has worsened since he was last examined by VA in April 2009.  Specifically, in an April 2011 statement, the Veteran reported that his "range of motion and muscular strength have decreased."  

In this case, the April 2009 VA examination is too remote in time to address the current severity of the Veteran's lower back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his lower back disability.

The record indicates that there is relevant evidence that has not been associated with the claims file.  In the Veteran's August 2011 statement in lieu of Form 9, he noted that his back surgery and subsequent follow-up examinations were performed by Dr. Feil from Heidelberg ATOS, but no such records are in the claims file.

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for a lower back disability.  Specifically, request that the Veteran provide information regarding treatment with Dr. Feil.  After securing the necessary release, attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.

2.  The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of his lower back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted. 

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether, upon repetitive motion of the Veteran's back, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should discuss the Veteran's neurological pathology related to his service-connected lower back disability.  Additionally, the examiner should address the Veteran's statement that he "still [has] pain behind both knees and experience[s] tingling in both...feet." See August 2011 statement in lieu of Form 9.  Furthermore, the examiner should state whether there is any complete or incomplete paralysis, and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe.

3.  Then, readjudicate the Veteran's claim for an initial rating higher than 10 percent for a lower back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

